UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 5isher Creek Drive Camas, Washington 98607 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:November 30, 2015 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments November 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS: 87.61% Belgium: 1.82% Anheuser-busch InBev SA/NV $ China: 0.27% Alibaba Group Holding Ltd. - ADR (a) Baidu.com - ADR (a) Bank Of China Ltd. Beijing Capital International Airport Co. Ltd. Brilliance China Automotive Holdings Ltd. China Construction Bank Corp. China Mobile Ltd. China Pacific Insurance Group Co. Ltd. CITIC Securities Co. Ltd. Ctrip.com International Ltd. - ADR (a) Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Lenovo Group Ltd. Ping An Insurance Group Co. Tencent Holdings Ltd. Denmark: 2.28% Novo Nordisk A/S - ADR Novo Nordisk A/S - Class B France: 3.43% L'Oreal SA L'Oreal SA - ADR LVMH Moet Hennessy Louis Vuitton SA Sanofi Germany: 6.76% BASF SE Bayer AG Daimler AG SAP AG Siemens AG Hong Kong: 0.07% AIA Group Ltd. Cheung Kong Property Holdings Ltd. CK Hutchison Holdings Ltd. Hong Kong Exchanges and Clearing Ltd. Sands China Ltd. India: 0.13% Cipla Ltd. - GDR Dr. Reddy's Laboratories Ltd. - ADR HDFC Bank Ltd. - ADR Infosys Ltd. - ADR Reliance Industries Ltd. - GDR Tata Global Beverages Ltd. - GDR Tata Motors Ltd. -ADR (a) Indonesia: 0.04% Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Tbk PT Bank Rakyat Indonesia Persero Tbk PT Jasa Marga Persero Tbk PT Semen Indonesia Persero Tbk PT Telekomunikasi Indonesia Persero Tbk PT Unilever Indonesia Tbk PT Malaysia: 0.00% CIMB Group Holdings BHD Philippines: 0.01% Metropolitan Bank & Trust Co. SM Investments Corp. Singapore: 0.02% DBS Group Holdings Ltd. South Korea: 0.17% 65 Amorepacific Corp. Hyundai Heavy Industries Co. Ltd. Hyundai Mobis Hyundai Motor Co. KB Financial Group, Inc. 70 LG Chem Ltd. NAVER Corp. Samsung Electronics Co. Ltd. Samsung Life Insurance Co. Ltd. Shinhan Financial Group Co. Ltd. SK Hynix, Inc. SK Innovation Co. Ltd. Switzerland: 3.31% Novartis AG Roche Holding AG UBS Group AG Taiwan: 0.12% Advanced Semiconductor Engineering, Inc. - ADR CTBC Financial Holding Co. Ltd. Fubon Financial Holdings Co. Ltd. Hon Hai Precision Industry Co. Ltd. MediaTek, Inc. Mega Financial Holding Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Thailand: 0.03% Advanced Info Service PCL Bangkok Bank PCL Bangkok Dusit Medical Services PCL United Kingdom: 4.58% GlaxoSmithKline PLC - ADR HSBC Holdings PLC Lloyds Banking Group PLC United States: 64.57% Alphabet, Inc. - Class A (a) Alphabet, Inc. - Class C (a) Amazon.com, Inc. (a) American Express Co. Apple, Inc. Bank Of America Corp. Berkshire Hathaway, Inc. - Class B (a) BlackRock, Inc. Chevron Corp. Cisco Systems, Inc. Citigroup, Inc. Comcast Corp. - Class A Exxon Mobil Corp. General Electric Co. Intel Corp. Johnson & Johnson JPMorgan Chase & Co. Merck & Co., Inc. Microsoft Corp. Morgan Stanley Oracle Corp. PepsiCo, Inc. Pfizer, Inc. Procter & Gamble Co. Qualcomm, Inc. Schlumberger Ltd. The Boeing Co. The Coca-Cola Co. The Goldman Sachs Group,Inc. The Home Depot, Inc. The Walt Disney Co. United Technologies Corp. Visa, Inc. - Class A Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $176,594,697) $ EXCHANGE-TRADED NOTES: 11.33% Germany: 1.20% DB FI Enhanced Global High Yield (a) Switzerland: 2.77% Credit Suisse FI Enhanced Europe 50 (a) Credit Suisse FI Large Cap Growth Enhanced (a) United Kingdom: 7.36% Barclays + FI Enhanced Europe 50 (a) Barclays + FI Enhanced Global High Yield (a) UBS AG FI Enhanced Large Cap Growth (a) TOTAL EXCHANGE-TRADED NOTES (Cost $28,319,863) $ RIGHTS: 0.00% Taiwan: 0.00% 4,059 Mega Financial Holding Co. Ltd. (a) TOTAL RIGHTS (Cost $334) $ TOTAL INVESTMENTS: 98.94% (Cost $204,914,894) Other Assets in Excess of Liabilities: 1.06% TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-Income Producing. At November 30, 2015, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Purisima All-Purpose Fund Schedule of Investments November 30, 2015 (Unaudited) Principal Amount Value U.S. TREASURY BILLS: 64.29% $ 0.11%, 3/3/2016 $ TOTAL U.S. TREASURY BILLS (Cost $29,983) Number of Shares Value MUTUAL FUNDS: 13.48% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $6,290) TOTAL INVESTMENTS: 77.77% (Cost $36,273) Other Assets in Excess of Liabilities: 22.23% TOTAL NET ASSETS: 100.00% $ At November 30, 2015, the aggregate unrealized appreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation 1 Net unrealized appreciation $
